USCA11 Case: 20-12063      Date Filed: 01/10/2022   Page: 1 of 4




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-12063
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
FRANK J. BALLESTEROS,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 1:11-cr-20698-RNS-3
                   ____________________
USCA11 Case: 20-12063         Date Filed: 01/10/2022     Page: 2 of 4




2                       Opinion of the Court                 20-12063


Before WILLIAM PRYOR, Chief                 Judge, WILSON and
ANDERSON, Circuit Judges.
PER CURIAM:
        Frank Ballesteros appeals the denial of his motion for com-
passionate release. 18 U.S.C. § 3582(c)(1)(A). The district court
ruled that Ballesteros failed to identify extraordinary and compel-
ling reasons for early release, U.S.S.G. § 1B1.13, and, in the alterna-
tive, that the statutory sentencing factors weighed against granting
his motion, 18 U.S.C. § 3553(a). We affirm.
       We review the denial of a motion for compassionate release
for abuse of discretion. United States v. Harris, 989 F.3d 908, 911
(11th Cir. 2021). “A district court abuses its discretion if it applies
an incorrect legal standard, follows improper procedures in making
the determination, or makes findings of fact that are clearly erro-
neous.” Harris, 989 F.3d at 911 (quoting Cordoba v. DIRECTV,
LLC, 942 F.3d 1259, 1267 (11th Cir. 2019)).
       A district “court may not modify a term of imprisonment
once it has been imposed” except under certain circumstances. 18
U.S.C. § 3582(c); see United States v. Jones, 962 F.3d 1290, 1297
(11th Cir. 2020), cert. denied, 141 S. Ct. 2635 (2021). Section
3582(c), as amended by the First Step Act, gives the district court
discretion to “reduce the term of imprisonment . . . after consider-
ing the factors set forth in section 3553(a) to the extent that they
are applicable” if a reduction is warranted for “extraordinary and
USCA11 Case: 20-12063         Date Filed: 01/10/2022      Page: 3 of 4




20-12063                Opinion of the Court                          3

compelling reasons” and “is consistent with applicable policy state-
ments issued by the Sentencing Commission.” 18 U.S.C.
§ 3582(c)(1)(A). The district court may deny a motion to reduce be-
cause no “extraordinary and compelling reasons” exist or because
relief is inappropriate based on the statutory sentencing factors.
United States v. Tinker, 14 F.4th 1234, 1237–38 (11th Cir. 2021).
       We need not address Ballesteros’s argument that the statu-
tory sentencing factors weighed in favor of a sentence reduction
because we can affirm on the alternative ground that he failed to
establish an extraordinary and compelling reason to justify an early
release. Ballesteros argued that his age and history of pneumonia,
asthma, and hypertension increased the risk that COVID-19 would
make him seriously ill. The district court found that Ballesteros
“only . . . had [penumonia] at some point in the past,” that he “in-
cluded [no] facts on the severity of his asthma or hypertension . . .
[to suggest they were] acute . . . [enough to] release . . . [him] after
serving only 35% of his sentence,” and that being “over the age of
50” did not “entitle . . . [him] to be released.” See Harris, 989 F.3d
at 912; U.S.S.G. § 1B1.13 cmt. n.1. The district court also found Bal-
lesteros’s concerns about possible exposure to COVID-19 disingen-
uous because he proposed to resume practicing medicine to fight
the virus and because he “twice abused his position as a doctor, . . .
used his medical license to harm the community by making dan-
gerous drugs available to people who do not need them,” and
“fueled the already-devastating opioid crisis for his own person[al]
gain.”
USCA11 Case: 20-12063          Date Filed: 01/10/2022       Page: 4 of 4




4                        Opinion of the Court                   20-12063

        Ballesteros argues that “the district court failed to provide a
clear and sufficient basis” for its decision, but it plainly relied on the
policy statement in section 1B1.13 of the Sentencing Guidelines.
The district court stated that Ballesteros’s “assertions [were] insuf-
ficient to show that ‘extraordinary and compelling circumstances’
compel[led] his release. 18 U.S.C. § 3582(c)(1).” Because “district
courts may not reduce a sentence under Section 3582(c)(1)(A) un-
less a reduction would be consistent with 1B1.13,” United States v.
Bryant, 996 F.3d 1243, 1262 (11th Cir. 2021), the district court did
not abuse its discretion when it denied Ballesteros’s motion.
       We AFFIRM the denial of Ballesteros’s motion for compas-
sionate release.